   4:20-cv-02176-JFA-TER         Date Filed 12/14/20    Entry Number 40       Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA

 Javan Fredrick Mays, #250287
 a/k/a Von Frederick Mayes,
 a/k/a Von Mays,
                                                     C/A No. 4:20-cv-02176-JFA-TER

                                  Plaintiff,

 vs.
                                                                  ORDER
 Henry McMaster, Gov.,
 Bryan Stirling, S.C.D.C. Director,
 S.C.D.C.,

                                  Defendants.



   I.      INTRODUCTION

        Plaintiff Javan Fredrick Mays (“Plaintiff”), a self-represented state prisoner, brings

this action pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case

was referred to the Magistrate Judge for pretrial proceedings.

        Plaintiff filed his initial complaint on June 8, 2020. (ECF No. 1). On July 16, 2020,

Plaintiff was ordered to bring his case into proper form for judicial screening in an order

that informed his claims were subject to dismissal as drafted and provided him with 14

days to file an amended complaint. (ECF No. 7). On August 3, 2020, Plaintiff’s amended

complaint was entered on the docket. (ECF No. 10).




                                                1
      4:20-cv-02176-JFA-TER         Date Filed 12/14/20   Entry Number 40       Page 2 of 8




            After reviewing the second amended complaint, the Magistrate Judge assigned to

this action1 prepared a thorough Report and Recommendation (“Report”). (ECF No. 14).

Finding that Plaintiff provided sufficient allegations to withstand summary dismissal of

Defendant Stirling, the Magistrate Judge authorized issuance and service of process on this

Defendant in a separately docketed order. (ECF No. 13). Within the Report, the Magistrate

Judge opines that some of Plaintiff’s claims are subject to summary dismissal pursuant to

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief can be granted.

(ECF No. 14). Thus, the Report recommends that all claims against Defendants McMaster

and SCDC be summarily dismissed with prejudice and without issuance and service of

process. The Report sets forth, in detail, the relevant facts and standards of law on this

matter, and this Court incorporates those facts and standards without a recitation. Plaintiff

filed objections to the Report on September 2, 2020. (ECF No. 25). Therefore, this matter

is ripe for review.

      II.      STANDARD OF REVIEW

            The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                2
   4:20-cv-02176-JFA-TER        Date Filed 12/14/20     Entry Number 40       Page 3 of 8




Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the

Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate’s Report thus

requires more than a reassertion of arguments from the complaint or a mere citation to legal

authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150, at *1

(D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th

Cir. 1991)). The Court reviews portions “not objected to—including those portions to

which only ‘general and conclusory’ objections have been made—for clear error.” Id.

                                              3
   4:20-cv-02176-JFA-TER         Date Filed 12/14/20     Entry Number 40       Page 4 of 8




(citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47)

(emphasis added).

       Plaintiff filed this action pursuant to 28 U.S.C. § 1915, the in forma pauperis statute.

This statute authorizes the District Court to dismiss a case if it is satisfied that the action

“fails to state a claim on which relief may be granted,” is “frivolous or malicious,” or “seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). Further, Plaintiff is a prisoner under the definition of 28 U.S.C. § 1915A(c),

and “seeks redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). Thus, even if Plaintiff had prepaid the full filing fee, this

Court is charged with screening his lawsuit to identify cognizable claims or to dismiss the

complaint if (1) it is frivolous, malicious, or fails to state a claim upon which relief may be

granted, or (2) seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A.


   III.   DISCUSSION

       As stated above, the relevant facts and standards of law on this matter are

incorporated from the Report. Because Plaintiff is proceeding pro se, the Court is charged

with liberally construing the pleadings to allow Plaintiff to fully develop potentially

meritorious cases. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519

(1972). The requirement of liberal construction does not mean that the Court can ignore a

clear failure in the pleading to allege facts which set forth a claim cognizable in a federal

district court. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).


                                              4
      4:20-cv-02176-JFA-TER        Date Filed 12/14/20    Entry Number 40      Page 5 of 8




         Within the Report, the Magistrate Judge concluded that Plaintiff’s failure to protect

claim2 should be dismissed because Plaintiff has failed to plead a personal causal

connection with facial plausibility as to Defendant McMaster, as required for a plausible §

1983 claim against any particular state actor. See Kentucky v. Graham, 473 U.S. 159, 166

(1985); Rizzo v. Good, 423 U.S. 362, 371–72 (1976) (a § 1983 plaintiff must show that he

suffered a specific injury resulting from a specific defendant’s specific conduct and must

show an affirmative link between the injury and that conduct); Vinnedge v. Gibbs, 550 F.2d

926, 928 (4th Cir. 1977) (for an individual to be liable under § 1983, the Plaintiff must

show that the defendant named acted personally in the deprivation of the plaintiff’s rights).

To plausibly state a failure to protect claim, a plaintiff must allege sufficient factual

allegations to show that a prison official had actual knowledge of a substantial risk of harm

to an inmate and disregarded that substantial risk. Parrish v. Cleveland, 372 F.3d 294, 302–

03 (4th Cir. 2004). Additionally, Plaintiff’s claims for supervisor liability as to Defendant

SCDC fail because SCDC is an arm of the state. Accordingly, theories of municipal

liability have no application here. McElrath v. S.C. Dep't of Corr./Golden, No. CIV.A.

5:13-317-MGL, 2013 WL 1874852 (D.S.C. May 3, 2013). Conversely, the Magistrate

Judge recommended that Plaintiff’s claims against Defendant Stirling, director of SCDC,

be allowed to proceed.

         Plaintiff has presented no arguments that could be considered a specific objection

to the Report. The vast majority of Plaintiff’s objections rehash and supplement the



2
    This claim was asserted against Defendants SCDC, McMaster, and Stirling.
                                                5
    4:20-cv-02176-JFA-TER          Date Filed 12/14/20      Entry Number 40        Page 6 of 8




allegations in his complaint which the Magistrate addresses fully in his Report (ECF No.

14). The Court reiterates it need only review those portions of the Report to which Plaintiff

has made a specific objection.

       Plaintiff’s “objections” are, for the most part, disagreements with the Magistrate

Judge’s recommendations. Within these objections, Plaintiff appears to take issue with the

recommendation that Defendants McMaster and SCDC be dismissed from this action.

Essentially, Plaintiff alleges that both defendants failed to enforce SCDC policies, should

not be immune from suit, and should be subject to supervisor liability because of an alleged

failure to implement adequate social distancing within the facility. However, these

objections still fail to assert specific factual allegations to support Plaintiff’s claims.3

Additionally, these objections fail to point to any error in the Report. Accordingly, to the

extent that these objections can be construed as specific objections to the Report, they are

overruled.

       First, from what the Court has attempted to decipher, Plaintiff attempts to object by

stating the general and conclusory statement that Defendants SCDC and McMaster are not

entitled to immunity. Plaintiff states that “both defendants knew or should have known that

not providing plaintiff with imediate [sic] social distancing” was “deliberately, willfully,

intentioning [sic], with culpable states of minds, ill wills, at all times acting under color of

state law, subjecting plaintiff to imminent harms way.” (ECF No. 25). Although Plaintiff

states that Defendants do not have immunity, he simply rehashes arguments made in his


3
  Plaintiff also submitted an affidavit within his objections. (ECF No. 25). This affidavit likewise
fails to allege specific facts which would support the claims subject to dismissal.
                                                 6
   4:20-cv-02176-JFA-TER        Date Filed 12/14/20     Entry Number 40       Page 7 of 8




complaint and does not direct the Court to a specific error in the Magistrate’s Report.

Again, general and conclusory objections that do not direct the Court to a specific error in

the Magistrate’s Report are not specific objections and do not warrant de novo review.

       Additionally, Plaintiff continually repeats the same arguments from his complaint

that Defendants’ alleged failure to provide social distancing of at least six feet of distance

between inmates is deliberate indifference. (ECF No. 25). Plaintiff appears to argue that

Defendants are violating his constitutional rights by allegedly failing to appropriately

implement adequate safeguards to prevent and control the spread of COVID-19 throughout

SCDC. Specifically, Plaintiff contends that lack of social distancing and inability to access

testing because he did not exhibit symptoms caused him psychological distress. However,

Plaintiff has not alleged any COVID-19 symptoms, lack of treatment, or direct exposure to

individuals who have COVID-19. Thus, Plaintiff repeats arguments made in his complaint

and prior motions filed with this Court; however, he does not point to any specific error in

the Report. Lastly, in his objections, Plaintiff cites to legal authorities without providing

the Court with facts to connect the authorities to the present case. (ECF No. 25). Plaintiff’s

paragraph of citations to legal authorities, with no explanation, does not constitute a

specific objection.

       In sum, repetitions of prior arguments the Magistrate Judge has already addressed

and citations to legal authority are not enough to constitute a specific objection. See

Workman, 2017 WL 4791150, at *1; Orpiano, 687 F.2d at 47. In the absence of specific

objections to portions of the Report, this Court is not required to give an explanation for



                                              7
   4:20-cv-02176-JFA-TER         Date Filed 12/14/20    Entry Number 40      Page 8 of 8




adopting the Magistrate Judge’s recommendation. See Camby, 718 F.2d at 199. Thus,

Plaintiff’s objections are not specific and do not warrant de novo review.

   IV.      CONCLUSION

         After carefully reviewing the applicable laws, the record in this case, the Report,

and the objections thereto, this Court finds the Magistrate Judge’s Report fairly and

accurately summarizes the facts and applies the correct principles of law. The Report is

incorporated herein by reference. Accordingly, this Court adopts the Magistrate Judge’s

Report and Recommendation. (ECF No. 14). Accordingly, the claims against Defendants

McMaster and SCDC are dismissed with prejudice and without issuance and service of

process. This matter is recommitted to the Magistrate Judge for further proceedings.


IT IS SO ORDERED.


December 14, 2020                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              8
